DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed December 8, 2021, with respect to the cited prior art of record failing to teach or suggest the bonding arrangement have been fully considered and are persuasive.  The rejection of claims 1-4 and 6-8 has been withdrawn. 
Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
The following is an examiner’s statement of reasons for allowance: the cited prior art of record fails to teach or fairly suggest a disposable diaper including perforated nonwoven fabric overlapping a display sheet formed of a resin film wherein in a bonding region on at least one of the internal and external surfaces of the perforated nonwoven, a hot melt adhesive is not present inward of a peripheral portion corresponding to each hole and the hot melt adhesive is present in a continuous plane in and outwards of the peripheral portion of the area corresponding to each hole.
Likewise, the cited prior art of record fails to teach or fairly suggest a disposable diaper including perforated nonwoven fabric overlapping a display sheet formed of a resin film wherein an area around each hole in the perforated nonwoven is warped towards a liquid impervious sheet to form a warped portion wherein at least a tip of the warped portion has a bonded portion stuck to a facing surface on the side of the liquid impervious sheet through hot melt adhesive wherein a portion other than the bonded portion is not bonded to the facing surface on the side of the liquid impervious sheet.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/MICHELE M KIDWELL/           Primary Examiner, Art Unit 3781